DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are hereby under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-15 of U.S. Patent No. US 10,376,146 hereinafter referred to as the Patent. Although the claims at issue are not all identical, they are not patentably distinct from each other because of the rational of in re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for a specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim 1 corresponds to Claim 1 of the Patent. 
The wording of Claim 1 of the application is identical except that the patented claim 1 specifies that the sensor comprises at least one working electrode, at least on reference electrode and at least one counter electrode. The Patent further specifies that these electrodes are high surface electrodes, each containing pillars. This shows that Claim 1 of the application is the broader than patented claim 1.
Claim 2 is identical to Claim 2 of the Patent.
Claim 3 is identical to Claim 3 of the Patent
Claim 4 is identical to Claim 4 of the Patent
Claim 5 is identical to Claim 6 of the Patent
Claim 6 is identical to Claim 7 of the Patent
Claim 7 is identical to Claim 11 of the Patent 
Claim 8 is identical to Claim 12 of the Patent
Claim 9 is identical to Claim 13 of the Patent
Claim 10 is identical to Claim 14 of the Patent
Claim 11 is identical to Claim 15 of the Patent
Claim 12 is identical to Claim 8 of the Patent
Claim 13 is identical to Claim 9 of the Patent
Claim 14 is identical to Claim 10 of the Patent

Allowable Subject Matter
Claims 1-14 would be allowable following the formal completion and filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), as stated above.
The closest prior art teaches:
US 6,560,471 (Heller) teaches an implantable device with a communication system, a sensor with working, counter, and reference electrodes, and a monolithic substrate. Heller teaches holes that are filled with conductive material to make via through the substrate (column 15, lines 23-29). Thus, Heller does not teach a plurality of holes configure to allow fluid flow.
US 2011/0042237 (Fukuda) teaches an electrochemical sensor with microchannels wherein the electrodes are formed as pillars (Figures 1 and 4; paragraphs 11, 65-74). Fukuda does not teach a plurality of holes through the substrate.
US 2008/0154101 (Jain) teaches an implantable analyte sensing with an integrated power supply, but does not teach a plurality of holes through the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791